Citation Nr: 0826165	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

2.  Entitlement to service connection for a cervical spine 
disability claimed as due to whiplash.    

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.  

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. M.G. 


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from April 1984 to April 
1988; he also served in the National Guard, where he had 
periods of active duty for training (ACDUTRA) and served on 
active duty from July 2002 to April 2003, including service 
in Afghanistan as a military policeman (MP).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, and February 2004 and May 2006 rating 
decisions by the RO in Philadelphia, Pennsylvania.  

The issues of service connection for a right knee disability, 
low back disability, and cervical spine disability are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

Because the veteran claims that he has a left knee disability 
that is secondary to a right knee disability, the Board finds 
that the left knee service connection claim is inextricably 
intertwined with the right knee service connection claim.  
Because the right knee service connection claim is being 
remanded, adjudication of the left knee service connection 
claim must be deferred pending the outcome of the right knee 
service connection issue on remand.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  


FINDING OF FACT

At a May 2008 hearing before the undersigned Veterans Law 
Judge, the veteran submitted a written withdrawal of his 
claim of service connection for TMJ syndrome.  


CONCLUSION OF LAW

Because of the withdrawal of the veteran's claim of service 
connection for TMJ syndrome, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
notes that the veteran was apprised of VA's duties to both 
notify and assist in correspondence dated in March 2002, July 
2003, and January 2006.  While that notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the coming remand and subsequent 
readjudication should cure any timing errors of this notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").   

The veteran has timely appealed the RO's February 2004 denial 
of his claim for service connection for TMJ.  However, the 
veteran withdrew that appeal at his May 2008 hearing and 
submitted written notice of the withdrawal of the appeal.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  Id.  The veteran has withdrawn 
this appeal of the TMJ service connection issue and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the denial of service connection for 
temporomandibular joint disorder is dismissed without 
prejudice.  


REMAND

The veteran contends that he should be service-connected for 
a right knee disability, a low back disability, and a 
cervical spine disability that he contends were incurred in 
the course of an August 2001 motor vehicle accident that 
happened while driving a military vehicle while on ACDUTRA.  
He further contends that his claimed back and right knee 
disabilities were aggravated in an altercation with 
belligerents while serving in Afghanistan in 2002.   He also 
contends that he has a left knee disability that is related 
to the claimed right knee disability.  

The record shows that the veteran was injured in an August 
2001 motor vehicle accident.  He incurred a right knee 
laceration in that accident, a scar from which is already 
service-connected.  Though the medical evidence surrounding 
that accident does not indicate any left knee, low back, or 
cervical spine injury, there is medical evidence of recent 
right knee, low back, and cervical spine complaints and 
treatment.  An October 2002 military treatment note, during 
the time he was in Afghanistan, indicates that the veteran 
was seen for complaints of right knee pain that he attributed 
to his motor vehicle accident.  The record shows that the 
veteran's first cervical spine complaints to a medical care 
provider occurred in August 2005, at which time an x-ray was 
assessed as being normal; the following month the veteran was 
diagnosed with cervical spine spondylosis.  The record also 
shows that the veteran was placed on permanent physical 
profile by the National Guard in July 2006.  The medical 
conditions that formed the basis of the profile were chronic 
right knee pain, bilateral shoulder arthritis, and 
anxiety/depression, as reported by a medical examination 
conducted in June 2006.  

The Board also notes that two of the veteran's associates 
have given statements or testimony that the veteran was 
further injured in Afghanistan, as noted above.  In light of 
the foregoing, the Board finds that a remand is necessary in 
order to obtain current diagnoses and medical nexus opinions.    

Finally, the Board notes that many of the veteran's medical 
records mention that the veteran was injured in a motor 
vehicle accident in August 2002, at which time he was serving 
in Afghanistan.  While the Board suspects that the authors of 
these treatment records intended to reference the veteran's 
documented August 2001 motor vehicle accident, on remand the 
agency of original jurisdiction (AOJ) will be asked to query 
the veteran to determine if he was involved in another motor 
vehicle accident in August 2002, and, if so, to provide any 
information or evidence related to such an accident.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should contact the veteran 
and ask if he was involved in another 
motor vehicle accident in August 2002; if 
he was, the veteran should be asked to 
provide any related information or 
evidence.  If necessary, the AOJ should 
take any steps necessary to obtain any 
relevant information or evidence on the 
veteran's behalf.   

2.  The AOJ should arrange for the 
veteran to undergo a VA examination(s) by 
a medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of any right knee, 
low back, and cervical spine disorder(s).  
For each diagnosis, a medical opinion 
should be provided as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) related to military service, 
including specifically the veteran's 
August 2001 motor vehicle accident and 
the averred altercation in Afghanistan.  
(Since, by its very nature, a medical 
opinion is just that, an opinion rather 
than a statement of certainty, the Board 
recognizes that some degree of 
speculation, tempered by the examiner's 
medical expertise and experience (as 
opposed to pure speculation), may be a 
component of a medical opinion.)  

If the examiner finds that it is at least 
as likely as not that any current right 
knee disability is etiologically related 
to the veteran military service, the 
examiner should also examine the 
veteran's left knee and provide a 
diagnosis of any left knee disability 
found, and determine whether it is at 
least as likely as not etiologically 
related to his right knee disability.   

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).





